Case 16-00841-5-DMW           Doc 37 Filed 09/10/19 Entered 09/10/19 17:23:58                   Page 1 of 4



                            UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    RALEIGH DIVISION

  IN RE:

  CEDRIC ROBINSON,                                             16-00841-5-DMW
                                                               CHAPTER 13

  DEBTOR.


                OBJECTION TO NOTICE OF MORTGAGE PAYMENT CHANGES
                FILED BY RUSHMORE LOAN MANAGEMENT SERVICES, LLC,
                         SERVICER FOR MTGLQ INVESTORS, LP

       NOW COMES the Debtor, by and through Attorney Michael W. Hopper, and hereby objects to the
 Notice of Mortgage Payment Changes filed by Rushmore Loan Management Services, LLC, Servicer for
 MTGLQ Investors, LP on July 23, 2019 and August 14, 2019 (Court Doc. No. 34); and in support thereof,
 shows unto the Court the following:

 1. Debtor filed a petition under chapter 13 petition on February 18, 2016 (“Petition Date”).

 2. Debtor’s real property and primary residence is located at 500 Morton Farm Road, Holly Springs, NC
    27540, Wake County Registry Deed Book 10888, Page 1671 (“Real Property”).

 3. Upon information and belief, MTGLQ Investors, LP (“MTGLQ”) by assignment and transfer from
    Wilmington Savings Fund Society, FSB (“WSFS”), d/b/a/ Christiana Trust, as indenture trustee, for the
    CSMC 2015-RPL2 Trust, Mortgage-Backed Notes, Series 2015-RPL2, is the note holder of a first
    mortgage loan secured by Debtor’s Real Property. MTGLQ’s secured loan is serviced by Rushmore
    Loan Management Services, LLC (“RLM”) by assignment and transfer from Select Portfolio Servicing
    Inc (“SPS”). The transfer and assignment of the loan and servicer of the loan occurred, on or about,
    July 19, 2019 (Court Doc. No. 33).

 4. WSFS filed a secured proof of claim on June 21, 2016 (Court Claim 1-1) in the amount of $225,544.86
    that included an arrearage claim of $11,408.35 and an ongoing, long-term, conduit mortgage payment
    of $860.20 with a variable annual interest rate of four percent (4%).

 5. The confirmed Chapter 13 Plan provided for conduit payments to RLM in the amount of $860.20 each
    month for a first mortgage loan secured by Real Property.

 6. Rushmore filed its first Notice of Mortgage Payment Change (Court Doc. No. 34) on July 23, 2019,
    indicating that the conduit mortgage payment of $860.20 must be increased to $1,971.69 due to the
    variable annual interest rate changing from 4% to 8.99%, and it filed a second Notice of Mortgage
    Payment Change on August 14, 2019, indicating that the conduit mortgage payment must be increased
    from $1,971.69 to $2,002.80 due to escrow payment increasing from $268.71 to $299.82.

 7. Per Paragraphs 5 and 6 of the Loan Modification Agreement (Providing for Step Interest Rate) (“Loan
    Modification”), included as an exhibit with the proof of claim filed by WSFS (Court Claim 1-1), and
    per the Debtor’s executed copy of the same agreement, the variable yearly interest rate is ambiguous
    and is as follows:
Case 16-00841-5-DMW           Doc 37 Filed 09/10/19 Entered 09/10/19 17:23:58                     Page 2 of 4




              ¶5 Repayment Terms: “Borrower promises to pay the Unpaid Principle Balance,
              plus interest, to the order of the lender. Interest will be charged on the Unpaid
              Principle Balance for the first five years at the yearly rate of 3.268%, from 07/01/09
              and Borrower promises to pay monthly payments of principal and interest in the
              amount of $826.27, beginning on 08/01/09. During the sixth year, interest will be
              charged at the yearly rate of 4.268%, from 07/01/14, and Borrower shall pay monthly
              payments of principal and interest in the amount of $948.60 beginning on 08/01/2014.
              During the 7th year an continuing thereafter until the Maturity date (as hereinafter
              defined), interest will be charged at the yearly rate of 4.820%, from 07/01/15, and
              Borrower shall pay monthly payments of principal and interest in the amount of
              $996.33 beginning on 08/01/15 and shall continue the monthly payments thereafter
              on the same day of each succeeding month until principal and interest are paid in full.”
              …

              ¶6 Time and Place of Payments: The Borrower promises to make monthly
              principal and interest payments of U.S. $862.27, beginning on 08/01/09, and
              continuing thereafter on the same day of each succeeding month until principal and
              interest are paid in full.” …
 8. Debtor’s attorney, to seek more information about the filed mortgage payment changes and the
    contradictory language in the Loan Modification, contacted opposing counsel’s office for RLM;
    however, as of the date of this Motion, no additional information has been provided to debtor’s attorney
    nor has an amendment(s) been filed by RLM or counsel for RLM.

 9. The Notice of Mortgage Payment Change should be denied due to its inaccuracy in failing to adhere to
    the terms and conditions as set forth in the Loan Modification Agreement (Providing for Step Interest
    Rate) executed by both Creditor and Debtor preceding this chapter 13 case and as filed in the Creditor’s
    proof of claim.

     WHEREFORE, the Debtor prays that this Court grant the Debtor’s objection to the Notice of Mortgage
 Payment Change filed by Rushmore Loan Services, LLC for the reasons stated above and grant any such
 other relief as the Court deems just and proper.

 This the 11th day of September 2019

                                                   Respectfully Submitted:

                                                   By: /s/ Michael W. Hopper
                                                   Michael W. Hopper
                                                   Attorney for Debtor
                                                   Hopper, Hopper & Mulligan, PLLC
                                                   N.C. State Bar No. 38252
                                                   5400 Glenwood Avenue, Suite G01
                                                   Raleigh, North Carolina 27612
                                                   919.876.3300; 919.809.8853 (Facsimile)
                                                   Michael@hhm.legal
Case 16-00841-5-DMW             Doc 37 Filed 09/10/19 Entered 09/10/19 17:23:58                   Page 3 of 4



                              UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF NORTH CAROLINA
                                      RALEIGH DIVISION

  IN RE:

  CEDRIC ROBINSON,                                                 16-00841-5-DMW
                                                                   CHAPTER 13

  DEBTOR.


          NOTICE OF OBJECTION TO NOTICE OF MORTGAGE PAYMENT CHANGE
                FILED RUSHMORE LOAN MANAGEMENT SERVICES, LLC,
                        SERVICER FOR MTGLQ INVESTORS, LP

 TO:     Rushmore Loan Management Services, LLC Servicer for MTGLQ Investors, LP and the
 TRUSTEE:
         NOTICE IS GIVEN of the Objection to Notice of Mortgage Payment Change; and
         FURTHER NOTICE IS GIVEN that if you fail to respond or otherwise plead or request a hearing
 in writing within thirty (30) days from the date of this notice, the relief requested in the Objection may be
 granted without further hearing or notice; and
         FURTHER NOTICE IS GIVEN that if a response and a request for a hearing is filed in writing
 within the time indicated, a hearing will be conducted on the Objection and Response at a date, time, and
 place to be later set and all parties will be notified accordingly.
         Respectfully submitted this the 11th day of September 2019.

                                                     By: /s/ Michael W. Hopper
                                                     Michael W. Hopper
                                                     Hopper, Hopper & Mulligan, PLLC
                                                     N.C. State Bar No. 38252
                                                     Attorney for Debtor
                                                     5400 Glenwood Avenue, Suite G-01
                                                     Raleigh, North Carolina 27612
                                                     919.876.3300; 919.809.8853 (Facsimile)
                                                     Michael@hhm.legal
Case 16-00841-5-DMW            Doc 37 Filed 09/10/19 Entered 09/10/19 17:23:58                       Page 4 of 4



                              UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF NORTH CAROLINA
                                      RALEIGH DIVISION

  IN RE:

  CEDRIC ROBINSON,                                                   16-00841-5-DMW
                                                                     CHAPTER 13

  DEBTOR.


                                       CERTIFICATE OF SERVICE

 I, Michael Hopper, of Hopper & Mulligan, PLLC, do hereby certify, under penalty of perjury, that I am and
 at all times hereinafter mentioned, was more than eighteen (18) years of age;

 And that on September 11, 2019, I served a copy of the foregoing Objection to Notice of Mortgage Payment
 Change and Notice of Objection upon the following parties:

  VIA CM/ECF                     VIA FIRST CLASS                VIA FIRST CLASS MAIL
  John F. Logan                  MAIL                           Shapiro & Ingle
  Chapter 13 Trustee             Cedrick Robinson               Andrew L. Vining
                                 500 Morton Farm Road,          10130 Perimeter Parkway, Suite 400
                                 Holly Springs, NC 27540        Charlotte, NC 28216

  VIA CERTIFIED MAIL             VIA FIRST CLASS MAIL           VIA FIRST CLASS MAIL
  Rushmore Loan                  Rushmore Loan                  Hutchens Law Firm
  Management Services,           Management Services,           Joseph J. Vonnegut (Notice)
  LLC Servicer for               LLC Servicer for               PO BOX 2505
  MTGLQ Investors, LP            MTGLQ Investors, LP            4317 Ramsey Street
  15480 Laguna Canyon            15480 Laguna Canyon            Fayetteville, NC 28302
  Rd. Suite 100                  Rd. Suite 100
  Irvine, CA 92618               Irvine, CA 92618


 I certify under penalty of perjury that the foregoing is correct.

 This the 11th day of September.

                                                    By: /s/ Michael W. Hopper
                                                    Michael W. Hopper
                                                    Hopper, Hopper & Mulligan, PLLC
                                                    N.C. State Bar No. 38252
                                                    Attorney for Debtor
                                                    5400 Glenwood Avenue, Suite G-01
                                                    Raleigh, North Carolina 27612
                                                    919.876.3300; 919.809.8853 (Facsimile)
                                                    Michael@hhm.legal
